1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
9
10    Scott Johnson,                              Case No. 2:17-CV-02474-WBS-DB
               Plaintiff,
11                                                ORDER TO EXTEND DATE FOR FILING
      v.                                          DISMISSAL
12
      Sweet Spark, Inc., a California
13    Corporation; and Does 1-10,
14              Defendants,
15
16
17           Having read the stipulation of the parties, and for good cause shown, the
18   Court hereby GRANTS the request. The deadline to file a Stipulation for Dismissal
19   shall be extended up to and including to March 2, 2020, or the parties shall file a
20   joint status report by that date if settlement has not been finalized. A Status
21   Conference is set in this action on 3/16/2020 at 01:30 PM in Courtroom 5 (WBS)
22   before Senior Judge William B. Shubb , and shall be automatically vacated upon
23   the submission of a stipulated dismissal by the parties.
24
25   IT IS SO ORDERED.
26           Dated: February 13, 2020
27
28



                                              1

     Order                                                      2:17-CV-02474-WBS-DB
